Name: 81/325/EEC: Commission Decision of 24 April 1981 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  means of agricultural production
 Date Published: 1981-05-15

 Avis juridique important|31981D032581/325/EEC: Commission Decision of 24 April 1981 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by Greece (Only the Greek text is authentic) Official Journal L 129 , 15/05/1981 P. 0067 - 0067COMMISSION DECISION of 24 April 1981 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by Greece (Only the Greek text is authentic) (81/325/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Having regard to Council Directive 81/6/EEC of 1 January 1981 authorizing the Hellenic Republic to communicate and to implement its national plans for the accelerated eradication of brucellosis and tuberculosis in cattle (2), Whereas, by letter dated 11 February 1981, Greece communicated to the Commission plans for the accelerated eradication of brucellosis and for the accelerated eradication of tuberculosis; Whereas after examination these plans were found to comply with Directives 79/391/EEC and 81/6/EEC ; whereas, consequently, the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee ; whereas the EAGGF Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plans for the accelerated eradication of brucellosis and tuberculosis put forward by Greece are hereby approved. Article 2 Greece shall bring into force the laws, regulations and administrative provisions necessary to implement the plans referred to in Article 1 by 1 April 1981. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 24 April 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 145, 13.6.1977, p. 44. (2) OJ No L 14, 16.1.1981, p. 22.